MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                            Mar 29 2018, 9:13 am

court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                 Court of Appeals
                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jacob P. Wahl                                           Curtis T. Hill, Jr.
Jasper, Indiana                                         Attorney General of Indiana

                                                        Frances Barrow
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

In Re: The Mental Health                                March 29, 2018
Commitment of: P.S.,                                    Court of Appeals Case No.
Appellant-Respondent,                                   51A01-1709-MH-2043
                                                        Appeal from the Martin Circuit
        v.                                              Court
                                                        The Honorable Lynne E. Ellis,
Good Samaritan Center, LCSW                             Judge
Appellee-Petitioner                                     Trial Court Cause No.
                                                        51C01-1706-MH-2



Altice, Judge.


                                         Case Summary



Court of Appeals of Indiana | Memorandum Decision 51A01-1709-MH-2043 | March 29, 2018        Page 1 of 7
[1]   P.S. challenges the sufficiency of the evidence supporting her involuntary civil

      commitment. In granting the regular commitment, 1 the trial court determined

      that P.S. was mentally ill and dangerous to herself and others. On appeal, P.S.

      does not challenge the finding of mental illness, but she contends that her

      dangerousness was not proven by clear and convincing evidence.


[2]   We affirm.


                                          Facts & Procedural History


[3]   P.S. has been diagnosed with schizophrenia and has received psychiatric care

      from Dr. Michael Cantwell, the medical director of the LaSalle Behavioral

      Health Unit at Good Samaritan Hospital (LaSalle Behavioral Health). Over

      the years, Dr. Cantwell has met with P.S. on “[i]nnumerable” occasions.

      Transcript at 4.


[4]   During the early morning hours of June 10, 2017, P.S. called a crisis hotline

      and indicated that she had not been taking her prescribed medication and was

      having suicidal ideations. During the call, P.S. exhibited “incongruent speech

      and mood – disorganized speech.” Appendix at 8. P.S. was directed to seek

      immediate assistance at the nearest emergency room. Accordingly, P.S. went




      1
        There are four types of involuntary civil commitment in Indiana. See Civil Commitment of T.K. v. Dep’t of
      Veterans Affairs, 27 N.E.3d 271, 273 n.1 (Ind. 2015) (describing each type). Regular commitment, the type
      addressed in this case, is for an indefinite period of time that may exceed ninety days. Id. (citing Ind. Code §
      12-26-7 et seq.).

      Court of Appeals of Indiana | Memorandum Decision 51A01-1709-MH-2043 | March 29, 2018                Page 2 of 7
      to Good Samaritan Hospital and was admitted later that day to LaSalle

      Behavioral Health, pursuant to an emergency detention.


[5]   Dr. Cantwell performed P.S.’s initial evaluation upon admission. He noted

      that P.S. was psychotic and appeared to be under the influence of

      amphetamines. P.S. exhibited disorganized thinking and was responding to

      visual and auditory hallucinations. Based upon his previous treatment of P.S.,

      Dr. Cantwell observed that P.S.’s thinking appeared more impaired than usual.


[6]   On the morning of June 12, 2017, P.S. became angry with a nurse and

      confronted her at the nurse’s station. P.S. was directed back to her room due to

      her yelling obscenities, but P.S. turned around and attempted to strike the

      nurse. The nurse and another employee then tried to get P.S. into her room,

      while P.S. continued to fight. P.S. threw her elbow into the nurse’s stomach

      before security arrived and returned P.S. to her room. P.S. was yelling and

      threatened to kill the nurse.


[7]   Shortly thereafter, P.S. began repeatedly smashing a trash can against the door

      from inside her room. She was yelling and cursing and refused requests to calm

      down. Staff members entered the room and physically restrained her, as she

      attempted to strike them. P.S. spat in the face of her nurse and threatened to

      kill her. P.S. was placed in four-point restraints. Despite this, P.S. refused to

      calm down and continued threatening the nurse’s life. Minutes later, P.S.

      slipped off her wrist restraints and staff once again had to subdue her as she

      fought them and made threats. The wrist restraints were reapplied, along with


      Court of Appeals of Indiana | Memorandum Decision 51A01-1709-MH-2043 | March 29, 2018   Page 3 of 7
       upper arm restraints. Later that evening, P.S. intentionally urinated all over

       herself and the bed and then demanded to have the restraints removed so the

       bed sheets could be changed. P.S. became angry upon learning that the sheets

       would be changed without removing the restraints.


[8]    The following morning, Dr. Cantwell spoke with P.S. and she, once again,

       became upset. She attempted to kick him in the stomach but was unable to

       make contact due to the doctor’s clipboard blocking her. Thereafter, P.S.

       refused to take her scheduled morning medications.


[9]    That same day, June 13, 2017, LaSalle Behavioral Health filed a petition for the

       involuntary commitment of P.S. based upon her psychiatric disorder and a

       belief that she was dangerous as a result of her schizophrenia. Dr. Cantwell’s

       physician’s statement was filed with the petition. Dr. Cantwell opined that P.S.

       needed inpatient treatment at Evansville State Hospital for a period of more

       than ninety days.


[10]   The trial court held a commitment hearing on June 15, 2017, at LaSalle

       Behavioral Health. Dr. Cantwell was the sole testifying witness. Dr. Cantwell

       testified that P.S. suffers from schizophrenia and, at the current time, was

       dangerous and still on room restrictions. Dr. Cantwell opined that P.S. needed

       structured inpatient treatment with medication and supervision to “make sure

       she doesn’t get aggressive with others and end up being hurt herself or hurting

       other people” and to prevent her from “using illicit drugs until she understands

       that they’re bad for her mental health.” Transcript at 10. Dr. Cantwell


       Court of Appeals of Indiana | Memorandum Decision 51A01-1709-MH-2043 | March 29, 2018   Page 4 of 7
       indicated that P.S. was currently prescribed Valium and Invega, an anti-

       psychotic mood stabilizing medicine.


[11]   Additionally, Dr. Cantwell testified about P.S.’s past treatment and indicated,

       “we had tremendous difficulty maintaining her” and “she seemed to basically

       just challenge us to revoke her [during her past commitment]”. Id. at 13. Given

       her “level of aggression and dissatisfaction with…treatment recommendations”,

       Dr. Cantwell opined that it would be most appropriate to commit P.S. to

       Evansville State Hospital rather than continue her at LaSalle Behavioral

       Health. Id. at 14. Based upon his clinical experience, Dr. Cantwell believed

       that a commitment longer than ninety days – a regular commitment – would be

       required.


[12]   At the conclusion of the hearing, the trial court determined that it was in P.S.’s

       best interests, as well as the community’s, to grant the request for a regular

       commitment – inpatient to exceed ninety days. The court also found that said

       commitment should be at a state operated facility, such as Evansville State

       Hospital, “so that [P.S.] can be convinced in her mind that those sitting in this

       room are not here to harm her, but to help her to the best of everyone’s ability.”

       Id. at 19. The court issued an order of commitment that same day in which it

       expressly found that P.S. was suffering from a psychiatric disorder and was

       dangerous to herself and others.


                                           Discussion & Decision




       Court of Appeals of Indiana | Memorandum Decision 51A01-1709-MH-2043 | March 29, 2018   Page 5 of 7
[13]   To obtain an involuntary commitment of an individual, a “petitioner is required

       to prove by clear and convincing evidence that: (1) the individual is mentally ill

       and either dangerous or gravely disabled; and (2) detention or commitment of

       that individual is appropriate.” I.C. § 12-26-2-5(e). Here, the trial court found

       that P.S. was mentally ill and dangerous. P.S. does not challenge the mentally

       ill finding but asserts, on appeal, that there was insufficient evidence presented

       to establish that she was dangerous.


[14]   On review, we consider only the probative evidence and the reasonable

       inferences supporting the judgment without weighing evidence or assessing

       witness credibility. T.K., 27 N.E.3d at 273. We will affirm an involuntary

       commitment if a reasonable trier of fact could find the challenged element(s)

       proven by clear and convincing evidence. Id.


[15]   The issue presented in this case is whether, considering the probative evidence

       and reasonable inferences favorable to the judgment, the trial court could have

       found by clear and convincing evidence that P.S. was dangerous. “‘Dangerous’

       is ‘a condition in which an individual as a result of mental illness, presents a

       substantial risk that the individual will harm the individual or others.’” Id. at

       274 (quoting I.C. § 12-7-2-53).


[16]   The record establishes by clear and convincing evidence that P.S. was

       dangerous to herself and/or others due to her mental illness. P.S. has

       schizophrenia and had previously been under a commitment proceeding and

       treated by Dr. Cantwell. Her recent admission to LaSalle Behavioral Health


       Court of Appeals of Indiana | Memorandum Decision 51A01-1709-MH-2043 | March 29, 2018   Page 6 of 7
       came after she called a crisis hotline and reported suicidal ideations. P.S.

       acknowledged that she had not been taking her medication. P.S. then went to

       the emergency room as directed. She was psychotic and presented with

       disorganized thinking and experiencing visual and auditory hallucinations.


[17]   During her emergency commitment to LaSalle Behavioral Health, P.S. became

       aggressive and assaultive toward medical staff. She made multiple homicidal

       threats and attempted to assault staff several different times. She actually

       elbowed a nurse in the stomach on one occasion and spat in a nurse’s face on

       another. Additionally, P.S. yelled and cursed, was destructive to property, and

       refused to calm down. As a result of her behavior, P.S. was placed on room

       restrictions and then four-point restraints. P.S. also refused to take her

       medication and did not believe she needed treatment.


[18]   LaSalle Behavioral Health could not effectively manage P.S. due to her high

       level of aggression. Dr. Cantwell believed a state facility, like Evansville State

       Hospital, would be better able to deal with her aggression and help her become

       more mentally stable. Accordingly, upon finding that P.S. suffers from mental

       illness and is dangerous, the trial court determined that a regular commitment

       to a state operated facility was appropriate and the least restrictive environment

       suitable for P.S.’s care, treatment, and protection, as well as for the protection

       of others. Ample evidence supported the trial court’s judgment.


[19]   Judgment affirmed.


[20]   Najam, J. and Robb, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 51A01-1709-MH-2043 | March 29, 2018   Page 7 of 7